Citation Nr: 1106894	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-34 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating prior to 
June 10, 2010 and a disability rating in excess of 20 percent as 
of June 10, 2010 for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran and Witness


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran had active service from July 1963 to July 1967 and 
from January 1991 to June 1991, with over 31 years of combined 
active and reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The case was subsequently transferred to the 
jurisdiction of the Nashville, Tennessee RO.

The Veteran testified at a hearing before the undersigned in 
March 2010.  A transcript of the proceeding has been associated 
with the claims file. 

In May 2010, the Board remanded this matter for further 
evidentiary development.  It now returns for appellate review.  
However, the Board finds that further development must be 
procured.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

VA has a duty to assist the Veteran and to make efforts to obtain 
the claimant's service medical records, if relevant to the claim.  
38 C.F.R. § 3.159(c) (3) (2010); see also 38 U.S.C.A. § 5103a 
(West 2002).  38 C.F.R. § 3.159(c) provides that "VA will give 
the assistance described in paragraphs (c)(1), (c)(2), and (c)(3) 
to an individual attempting to reopen a finally decided claim."

As provided above, the Board remanded this matter to obtain 
updated VA treatment records from June 2009 to the present and a 
VA examination as the Veteran asserted that his hearing loss had 
worsened since his last examination in April 2007.  While the RO 
substantially complied with these dictates, the Board finds that 
another remand is necessary to obtain complete obtained VA 
treatment records as a pertinent audiological evaluation dated in 
August 2008 appears to be missing from the claims file.  

A review of these records provides that the physicians at the VA 
Medical Center in Memphis, Tennessee were diligent about 
providing specific notes of the Veteran's audiological care.  
Specifically, in a September 2008 treatment note, the audiologist 
provided that the Veteran had returned for a real ear measurement 
and acknowledged that he had recently undergone a "complete 
audiological evaluation."  Further still, a June 2009 treatment 
note indicates that the last audiological reading was performed 
on August 20, 2008.  Despite these two references, the complete 
audiological evaluation is not found in the claims file.  This 
matter must again be remanded as this referenced evaluated is 
pertinent to the Veteran's claim.  

As such, the matter is remanded for the RO to obtain updated and 
complete records from the VA Medical Center in Memphis, 
Tennessee, to include an audiological evaluation dated August 20, 
2008.  See 38 C.F.R. § 3.159(c) (2); see also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992)(holding that where VA medical 
treatment records are material to the issue on appeal and are not 
included within the claims file, a remand is necessary to acquire 
such VA records, because VA is deemed to have constructive 
knowledge of certain documents which are generated by VA agents 
or employees).  

Accordingly, the case is REMANDED for the following action:

1.	 Obtain updated and complete treatment records 
from the VA Medical Center in Memphis, 
Tennessee, to include an audiological 
evaluation dated in August 20, 2008, which was 
specifically referenced in a June 2009 
treatment note and alluded to in a September 
2008 treatment note.  All efforts to obtaining 
these medical records should be well-
documented, including any negative responses 
obtained.  The Veteran should also be notified 
of the RO's actions and/or negative responses.  
2.	After this evidence has been obtained and 
associated with the claims folder, the 
Veteran's claim must be readjudicated.  If the 
decision remains adverse to the Veteran, he and 
his representative must be provided with a 
Supplemental Statement of the Case (SSOC) and a 
reasonable opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


